Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s arguments filed on February 15, 2021, claims 1-20 are now pending for examination in the application.

Response to Arguments
The 101 rejection under 35 USC 101 set forth in the December 06, 2021 office action is hereby withdrawn.

Applicant’s arguments:
In regards to claim 1 applicant argues the cited art fails to clearly and unequivocally disclose a “database statement that declares both one or more column-major columns and one or more row-major columns” for a table, and therefore fails to disclose all limitations of claims 1 & 11.

Examiner’s Reply:
Examiner has reviewed remarks dated February 15, 2022, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 39, Ganesh et al. teaches
In one embodiment, enabling compression and selecting a compression-level for a table segment is done through Data Definition Language (DDL) commands. For example, a user may create a table using a CREATE TABLE statement, partition the table using a PARTITION BY statement, and enable and define the compression-level using a COMPRESS FOR [SELECTED COMPRESSION-LEVEL] statement. Alternatively, a command line prompt, graphical user interface, or other means for receiving user input may be used to allow users to define compression units and compression-levels. Further examples are provided in COMPRESSION ANALYZER.
Furthermore Paragraph 56, Ganesh et al. teaches manipulating tabular data that is stored in both row-major and column-major format, according to an embodiment of the invention. In step 702, a request is received which identifies a row that is columnar-compressed and an operation to perform on the identified row. In one embodiment, the operation is a data manipulation event that modifies or otherwise manipulates tabular data. For instance, the request may be a DML command, such as a DELETE or an UPDATE. Furthermore, the request may be made in association with a DML statement, such as a request by a transaction to lock a row.  While Ganesh et al. does not explicitly disclose a DDL statement, it should be obvious that one would be inherent.  Lahiri was added to explicitly teach said statement.  Said statement would have been used in the declaration of a formatted table.  Therefore the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US Pub. No. 20110029569) in view of Lahiri et al. (US Pub. No. 20130060780).

With respect to claim 1, Ganesh et al. teaches a method, said method comprising steps of:
a database server (Paragraph 14 discloses a database server) receiving a first data definition language (DDL) statement (Paragraph 39 discloses a statement) that declares a table (Paragraph 73 discloses a table) and table columns (Paragraph 54 discloses columns) of said table, said first DDL statement further declaring: 
one or more column-major columns (Paragraph 56 discloses a column-major format) of said table columns, and one or more row-major columns (Paragraph 56 discloses a row-major format)  of said table columns;
in response to receiving said first DDL statement, creating said table (Paragraph 39 discloses creating a table) in a database managed by said database server; and
storing rows in said table, wherein storing rows in said table comprises storing said one or more column-major columns of said rows in column-major format and storing said one or more row-major columns of said rows in row-major format (Paragraph 69 discloses “rows for a particular segment may be spread between row-oriented storage section 202 and column-oriented storage section 204).  Ganesh et al. does not explicitly disclose a DDL statement.
However, Lahiri et al. teaches a database server receiving a first data definition language (DDL) statement (Paragraph 39 discloses CREATE TABLE DDL statement) that declares a table and table columns of said table, said first DDL statement
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ganesh et al. (hybrid column This would have facilitated improved search efficiency by providing an improved storage dual-major format in a DBMS ar compressed tables) with Lahiri et al. (Column Domain Dictionary Compression).  This would have facilitated improved search efficiency by providing an improved storage dual-major format in a DBMS.  See Lahiri et al. Paragraphs 2-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: querying.  
The Ganesh et al. reference as modified by Lahiri et al.  teaches all the limitations of claim 1.  With respect to claim 2, Ganesh et al. teaches the method of claim 1, the steps further comprising: 
receiving a second DDL statement requesting to update a column value of a column-major column of said column-major columns (See Paragraph 73 “when a value is updated in a row of table 200, the delete vector in column-oriented storage section 204 is updated to indicate that the row is deleted, and a row with the updated values is stored in row-major storage area 202”); and 
in response to receiving said second DDL statement, updating in said database said column-major column in-place to a new value (See Paragraph 73 “when a value is updated in a row of table 200, the delete vector in column-oriented storage section 204 is updated to indicate that the row is deleted, and a row with the updated values is stored in row-major storage area 202”). 
Examiner notes that Claim 11 is essentially the same as claim 1 except that it is directed to a computer program product performing the steps of claim 1.
As to claim 11, Ganesh et al. teaches one or more non-transitory computer-readable media storing sequences of instructions, which, when executed by one or more processors, cause: 
a database server (Paragraph 14 discloses a database server) receiving a first data definition language (DDL) statement (Paragraph 39 discloses a statement) that declares a table (Paragraph 73 discloses a table) and table columns (Paragraph 54 discloses columns) of said table, said first DDL statement further declaring: 
one or more column-major columns (Paragraph 56 discloses a column-major format) of said table columns, and one or more row-major columns (Paragraph 56 discloses a row-major format)  of said table columns;
in response to receiving said first DDL statement, creating said table (Paragraph 39 discloses creating a table) in a database managed by said database server; and
storing rows in said table, wherein storing rows in said table comprises storing said one or more column-major columns of said rows in column-major format and storing said one or more row-major columns of said rows in row-major format (Paragraph 69 discloses “rows for a particular segment may be spread between row-oriented storage section 202 and column-oriented storage section 204).  Ganesh et al. does not explicitly disclose a DDL statement.
However, Lahiri et al. teaches a database server receiving a first data definition language (DDL) statement (Paragraph 39 discloses CREATE TABLE DDL statement) that declares a table and table columns of said table, said first DDL statement
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ganesh et al. (hybrid columnar compressed tables) with Lahiri et al. (Column Domain Dictionary Compression).  This would have facilitated improved search efficiency by providing an improved storage dual-major format in a DBMS.  See Lahiri et al. Paragraphs 2-4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: querying.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

Claim(s) 3-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US Pub. No. 20110029569) and Lahiri et al. (US Pub. No. 20130060780) in further view of Yoon et al. (US Pub. No. 20130166553).
The Ganesh et al. reference as modified by Lahiri et al. teaches all the limitations of claim 1.  With respect to claim 4, Ganesh et al. as modified by Lahiri et al. does not disclose storing said one or more row-major columns in a row partition comprising row pages, each row page of said row pages comprising a plurality of row slots.
However, Yoon et al. teaches the method of claim 1, wherein storing comprises:
storing said one or more row-major columns in a row partition comprising row pages, each row page of said row pages comprising a plurality of row slots (See Paragraph 77 “a plurality of pages 602 in a row partition store 604”);
storing said one or more column-major columns in one or more column partitions, each column partition of said one or more column partitions comprising column pages, each column page of said column pages comprising column slots (See Paragraph 77 “pages having a least access frequency can be moved out to the column partition data store”); 
wherein based on a functional mapping, a row slot in said row partition has a one-to-one association with a column slot in each column partition of said one or more column partitions (See Paragraphs 57-58 “a new record 202 is inserted into unique row store (RS) indexes 204 associated with the in-memory row partition data store 206.  According to particular embodiments, before resorting to search each value in the column partitioned data store 208 (a processing-intensive prospect), in order to check for uniqueness violations the hybrid table first performs an optimization 209 based on additional information”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ganesh et al. (hybrid columnar compressed tables) and Lahiri et al. (Column Domain Dictionary Compression) with Yoon et al. (row and column store).  This would have facilitated improved search efficiency.  See Yoon et al. Paragraphs 1-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: querying.  

The Ganesh et al. reference as modified by Lahiri et al. and Yoon et al. teaches all the limitations of claim 4.  With respect to claim 5, Yoon et al. teaches the steps further comprising:
determining a location of a row in said row partition (Paragraph 86 discloses search 806 of the values stored in the in-memory column partition 808”); and
based on said functional mapping and said location of said row in said row partition, for each column partition of said one or more column partitions, determining a location of a column value of said row in said each column partition (Paragraph 86 discloses search 806 of the values stored in the in-memory column partition 808).
The Ganesh et al. reference as modified by Lahiri et al. and Yoon et al. teaches all the limitations of claim 4.  With respect to claim 6, Yoon et al. teaches the method of claim 4, the method further including:
determining a location of a row in said column partition of said one or more column partitions (Paragraph 86 discloses a search 802 can initially be performed on the in-memory row partitioned data store 804); and
based on said functional mapping and said location of said column in said column partition, determining a location of said row in said row partition (Paragraph 86 discloses a search 802 can initially be performed on the in-memory row partitioned data store 804).
The Ganesh et al. reference as modified by Yoon et al. teaches all the limitations of claim 4.  With respect to claim 7, Yoon et al. teaches the method of claim 4, wherein at least one column partition of said one or more column partitions is compressed using run-length encoding (See Paragraph 55 discloses encoding).

The Ganesh et al. reference as modified by Lahiri et al. and Yoon et al. teaches all the limitations of claim 4.  With respect to claim 8, Yoon et al. teaches the method of claim 7, where the steps further comprise: 
based on a location of a row in said row partition, traversing an index that indexes said at least one column partition to determine a location of an encoded run in said at least one column partition corresponding to a column of said row (Paragraph 55 discloses Regarding the column store data, memory consumption may be reduced by dictionary encoding of the column table. The column table also affords rapid OLAP processing by the column engine).
The Ganesh et al. reference as modified by Lahiri et al. and Yoon et al. teaches all the limitations of claim 8.  With respect to claim 9, Yoon et al. teaches the method of claim 8, the steps further comprising:
determining a location of a column value in said at least one column partition (Paragraph 12 discloses column values); and 
based on said index and said location of said column, determining a location of said one or more rows holding said column value (Paragraph 22 discloses providing a range of values of the row partition store).
The Ganesh et al. reference as modified by Lahiri et al. and Yoon et al. teaches all the limitations of claim 4.  With respect to claim 10, Yoon et al. teaches the method of claim 4, wherein for one or more column pages of said one or more column partitions, each column page of said one or more column pages is associated with a Bloom filter derived from column values in said each column page (Paragraph 71 discloses While the above discussion has focused upon the use of a scalable Bloom filter for optimization of hybrid table performance, the present invention is not limited to this particular filter type. Different types of index variations for fast value existence checking may be employed. Examples include but are not limited to hash index, b+-tree index, csb+-tree index, and others).

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20120296883 is directed to Techniques For Automatic Data Placement With Compression And Columnar Storage: [0080] maintain performance of the hybrid table, by limiting access to, or the size of, the processing-intensive column store data. One example of this can occur during an insert operation, as shown in FIG. 2. In particular, FIG. 2 shows a simplified schematic view of the insertion of a new record into a hybrid table 200. First, a new record 202 is inserted into unique row store (RS) indexes 204 associated with the in-memory row partition data store 206.

the particular data row may be stored in row-major format in one or more data blocks that are physically allocated as portions of one or more data files that are stored on the first storage device. A row-major format is a format in which data values from different columns of the same data row are stored as a sequence one after the other. In another example, the one or more data values of the particular data row may be stored in one or more corresponding columnar datasets that are formatted in a column-major format. In a column-major format, data values from the same single column in multiple different data rows (e.g., such as a set of data rows from the same table) are stored as a sequence one after the other.

Allowable Subject Matter
Claims 2 and 12 are allowable.
The columnar storage disclosed by the prior art of record, in general, does not include secondary DDL statements for updating column values in a column-major column.  The claims are being allowed after an updated search. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 3 and 13 are allowable because they depend from the independent claim(s) 2 and 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154